DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Suzuki et al. (USP 6,905,118), discloses a sheet pressing apparatus comprising: a carry-in port (); a pressing roller (409) including a pressing surface (410) (see at least fig.16); a guide portion (415); a nipping member (see upper surface of element 416; fig.16); a first moving unit (411) configured to move the pressing roller to a nipping position; and a second moving unit (401,402,403; see at least fig.17); however, the prior art of record does not fairly disclose or teach the pressing roller including the guide portion arranged on an upstream side of the pressing surface in the carry-in direction and configured to guide the sheet conveyed from the carry-in port so that the fold line part is positioned at the pressing surface” (emphasis added by Examiner), as claimed, in combination with the remaining limitation of the claims.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/11/2022